office_of_chief_counsel internal_revenue_service memorandum number release date cc intl br7 jsalinas pocan-137900-04 uilc date date to ---------------------- ------------------------------------------------------------------- ---------------------------------------- small_business self-employed from ricardo a cadenas chief branch international subject calculation of military cover over amounts to guam with regard to jointly-filed income_tax returns this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues in the case where a military employee is married to and filing jointly with a working non-military spouse should the entire net tax shown on the jointly filed account be covered over to guam under sec_7654 internal_revenue_code of or should only the tax attributable to the military employee be covered over would the definition of the term net collections as it relates to sec_7654 include the income taxes imposed on the income attributable to the non-military spouse of a jointly-filed return does the military member’s state of legal residence designation convey to their non-military spouse pocan-137900-04 conclusions the response to this question varies according to the specific facts and circumstances surrounding a jointly-filed income_tax return therefore please refer below to the discussion of various factual situations the term net collections under sec_7654 generally includes the income taxes imposed on the income attributable to the non-military spouse on a jointly- filed return however please see below for further discussion of the issue the state of legal residence or home of record of members of the u s armed_forces does not generally apply to the non-military spouse under the scra however please see below for further discussion of the issue facts our responses in this memorandum focus specifically on guam notwithstanding because the commonwealth of the northern mariana islands the cnmi covenant provides that the income_tax rules of the cnmi are to mirror the internal_revenue_code the code in the same manner as those laws are in force in guam our analysis concerning guam applies equally to the cnmi based on the legal principles discussed below we will analyze various scenarios involving the processing of joint returns where the u s armed_forces employs one spouse who is either a bona_fide_resident of guam or who is stationed in guam and files a joint_return with the internal_revenue_service if under sec_7654 income_tax amounts deducted and withheld from income attributable to military personnel stationed in guam are previously covered over to guam then the amounts determined in each of the fact patterns described below should be adjusted to prevent duplicate cover over the fact patterns we consider are as follows fact pattern the military employee is stationed in guam during a full calendar_year the military employee and his non-military spouse are both residents of a u s state eg texas see cnmi covenant article vi revenue and taxation sec_601 also because neither the cnmi nor guam has entered a tax implementing agreement with the federal government regarding rules for the prevention of tax_evasion the elimination of double_taxation and the exchange of tax information the internal_revenue_code of continues to apply to these possessions see h_r rep no reprinted in u s c c a n accordingly unless otherwise stated all references to the code shall be to the internal_revenue_code of pocan-137900-04 both husband and wife live and work in guam the couple files a joint_return with the irs pursuant to sec_935 fact pattern the military member is stationed in guam and he and his non-military spouse are both residents of guam both husband and wife live and work in guam the couple files a joint_return with the irs fact pattern the military member is a resident of guam and is stationed in a u s state eg texas the military member is married and husband and wife are residents of guam for tax purposes both spouses live and work in texas the couple files a joint_return with the irs law and analysis under the provisions of sec_935 of the code residents of guam are required to file income_tax returns with guam but not with the united_states similarly citizens of guam who are not otherwise citizens of the united_states are required to file an income_tax return only with guam see sec_935 residents of the u s mainland who derive income from guam are not required to file income_tax returns under guam’s territorial tax law they satisfy any potential guamanian income_tax_liability on guam- source income by filing with the united_states see id sec_935 also allows the filing of a joint_return for guam taxpayers it provides that the residence and citizenship of the spouse who has the greater adjusted_gross_income agi for the taxable_year determines where the joint_return shall be filed see sec_935 sec_7654 provides for the division of income taxes between the united_states and guam and states that net collections attributable to guam-source income shall be covered into the treasury of guam see sec_7654 however this section only applies to individuals for a taxable_year if sec_935 applies to such individual and in the context of a joint_return such individual and his spouse have an agi of dollar_figure or more and gross_income of dollar_figure or more derived from sources within the jurisdiction either the united_states or guam with which the individual is not required under sec_935 to file his return for the year see sec_7654 with respect to any inconsistency between sec_7654 the regulations and the organic act of guam sec_301_7654-1 states as follows sec_7654 and this section set forth the general procedures to be followed by the government of the united_states and the government of guam in the division between the two governments of revenue derived from collections of the income taxes imposed for any taxable_year pocan-137900-04 beginning after date to the extent that sec_7654 and this section are inconsistent with the provisions of sec_30 of the organic act of guam u s c 1421h relating to duties and taxes to be covered into the treasury of guam and held in account for the government of guam such sec_30 is superceded the united_states covers over to guam the net collections of income_tax on the compensation paid to military personnel stationed in guam even though they have no income_tax_liability to guam with respect to such compensation by reason of the servicemembers civil relief act the scra see sec_7654 thus there is always cover over with respect to the income_tax revenue generated from the compensation of the military spouse who is stationed in guam without the application of the threshold amounts referenced in sec_7654 see sec_301 c ii in determining net collections of income taxes an allocation may be necessary based upon the source_of_income reported on the joint_return either the united_states or guam in accordance with procedures set forth in sec_301_7654-1 the code source_rules indicate that source of compensation is determined by reference to the location where the services are performed compensation_for_personal_services performed in the united_states is considered as having a source within the united_states see sec_861 likewise compensation_for_personal_services performed in guam is considered guam-source income sec_908 of the american jobs creation act publaw_108_357 which added sec_937 to the internal_revenue_code_of_1986 affects the rules on residency in u s possessions including guam and the cnmi sec_937 also provides rules for determining when income is considered to be from sources within a u s possession and whether income is effectively connected with the conduct_of_a_trade_or_business within any u s possession sec_937 is applicable for tax_year and beyond with a transition_period for residency reporting that includes an individual’s three taxable years ending before the end of such individual’s tax_year we limit our analysis to the cover over of income taxes between the united_states and guam where the residency of the individual is established and do not purport to analyze factors bearing on residency under sec_937 conclusion to fact pattern in this situation husband and wife should file a joint income_tax return where they are considered residents for the taxable_year according to the single-filing rule_of sec_935 therefore husband and wife would appropriately file their joint_return with the irs service_center corresponding to texas the scra app u s c sec residence for tax purposes provides that military personnel will maintain their state or territorial domiciliary status for tax purposes while they are absent from the state or territory in question on military duty pocan-137900-04 both spouses earn income while working in guam and there is withholding by the united_states on the compensation paid on account of the military spouse under sec_7654 the u s treasury would cover the tax revenue from the income on the military member over to the guam treasury if both spouses report and pay taxes to the irs for their full tax_liability shown on a joint income_tax return an allocation may occur depending on whether the threshold amounts of sec_7654 are met where the couple has an agi that does not meet the minimum threshold amounts an allocation would be necessary and the u s treasury would cover over to guam the portion of the income_tax revenue on the joint_return attributable to the income of the military spouse and not cover over the portion of the income_tax revenue attributable to the income of the non-military spouse see sec_301_7654-1 in contrast where the couple has an agi that meets the minimum threshold amounts the tax revenue from the income of the spouses shall be allocated by source here where both husband and wife live and work in guam an allocation would not be necessary and the u s treasury would cover over to guam the income_tax revenue on the joint_return attributable to the income of both spouses see sec_7654 d if the joint_return filed with the irs indicates that the guamanian employer withheld income taxes from the wages of the non-military spouse and paid such amounts to the guam treasury then the irs would need to make an adjustment in its determination of net collection to be covered over reflecting that such withholding amount has already been paid to guam conclusion to fact pattern in this situation husband and wife should file a joint income_tax return where they are considered residents for the taxable_year according to the single-filing rule_of sec_935 thus they should have filed their joint_return with the guam treasury nonetheless we are addressing the situation where the couple erroneously files a joint income_tax return only with the irs the cover over determination is substantially the same as that of fact pattern above however apart from the cover over determination by the irs the guam treasury may seek compliance from the taxpayers who fail to comply with tax filing obligations owed to guam both spouses earn income while working in guam and the united_states withholds on the compensation paid on account of the military spouse the u s treasury would cover over to the guam treasury the net collection of income taxes attributable to the compensation paid to the military member if the joint_return filed with the irs indicates that the guamanian employer withheld income taxes from the wages of the non-military spouse and paid such amounts to the guam treasury then an adjustment is necessary in computing cover over to guam to account for the fact that guam has received a portion of the total_tax liability corresponding to the joint_return thus the cover over amount should equal the total_tax liability shown on the joint_return less withholding amounts already paid to guam pocan-137900-04 if however both spouses report and pay taxes to the irs for their full tax_liability shown on a joint income_tax return an allocation may occur depending on whether the threshold amounts of sec_7654 are met where the couple has an agi that does not meet the minimum threshold amounts an allocation would be necessary and the u s treasury would cover over to guam the portion of the income_tax revenue on the joint_return attributable to the income of the military spouse and not cover over the portion of the income_tax revenue attributable to the income of the non-military spouse in contrast where the couple has an agi that meets the minimum threshold amounts the tax revenue from the income of the spouses shall be allocated by source here where both husband and wife live and work in guam an allocation would not be necessary and the u s treasury would cover over to guam the income_tax revenue on the joint_return attributable to the income of both spouses see sec_7654 d conclusion to fact pattern in this situation husband and wife should file a joint income_tax return where they are considered residents for the taxable_year according to the single-filing rule_of sec_935 thus the couple should have filed their joint income_tax return with the guam treasury nonetheless we are addressing the situation where the couple erroneously files a joint income_tax return only with the irs aside from the cover over determination by the irs discussed below the guam treasury may seek compliance from the taxpayers that fail to comply with tax filing obligations owed to guam under the scra the military spouse is not considered to have lost residency in or to be absent from guam for tax purposes when present in the united_states on military orders thus the portion of the income_tax revenue on the joint_return attributable to the income of the military spouse would be covered over to the treasury of guam the irs has historically covered over to guam net collections of taxes with respect to members of the armed_forces who maintain a home of record in guam without the limitations of the agi thresholds of sec_7654 the compensation earned in the united_states by the non-military spouse is considered u s -source income accordingly the portion of the total amount of tax indicated on the joint_return corresponding to the non-military spouse would be considered allocable to u s source income and that portion of the tax is not subject_to cover over we note that if husband and wife had correctly filed a joint_return with guam and paid the income_tax to guam then the portion of income_tax reported on the return and attributable to the non-military spouse would require the treasury of guam to cover over such amount to the u s treasury in cases where the thresholds of sec_7654 are met would the definition of the term net collections as it relates to sec_7654 include the income taxes imposed on the income attributable to the non-military spouse of a jointly-filed return pocan-137900-04 the term net collections under sec_7654 generally includes the income taxes imposed on the income attributable to the non-military spouse on a jointly-filed return where a joint_return has been filed as provided for in sec_935 and b and sec_1_935-1 and one spouse is not an individual described in sec_935 or then net collections shall include income taxes collected on account of a joint_return only when the spouse with the higher agi is an individual as described in sec_935 a or net collections shall not include income taxes collected on account of a joint_return when the spouse indicating the higher agi is not an individual as described in sec_935 or we note however that sec_7654 provides for additional cover over with respect to income taxes deducted and withheld from the compensation paid to certain military personnel stationed in guam thus there is cover over to guam with respect to such an individual notwithstanding that he or she may not indicate the higher agi on a joint_return there are many possible variations in facts so please refer to the above fact patterns that describe some commonly occurring situations does the military member’s state of legal residence designation convey to their non-military spouse the state of legal residence or home of record of members of the u s armed_forces does not generally apply to the non-military spouse under the scra however in a situation where the non-military spouse is a resident of a state eg texas and both spouses move from texas to a u s possession eg guam it is possible that both spouses could claim that they are residents of texas for federal tax purposes see sec_1_935-1 also note that we refer to the residence of the spouse with the higher agi in making the determination of whether a joint_return should be filed with the united_states or guam see sec_935 case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions pocan-137900-04 by _____________________________ ricardo a cadenas
